EXHIBIT 10.1

NCR Stock Incentive Plan

2006 Director Restricted Stock Unit Grant Statement

 

Name of Grantee

 

Soc. Sec. #

 

Grant Date

 

No. of Restricted Stock

Units

 

You have been awarded the above number of restricted stock units (the “Stock
Units”) under the NCR Stock Incentive Plan (the “Plan”) of NCR Corporation
(“NCR”), subject to the terms and conditions of this agreement and the Plan.

1. The Stock Units will vest during the one-year period beginning on the grant
date, in equal quarterly installments commencing three months after the grant
date, provided you continue to serve as a Director of NCR until each vesting
date. Notwithstanding the foregoing, if the grant date of your Stock Units is
the date of an Annual Meeting of Stockholders, then, the fourth quarterly
vesting will occur only if you continue to serve as a Director until the earlier
of (a) the first Annual Meeting of Stockholders following the grant date and
(b) the first anniversary of the grant date.

2. The Stock Units will become fully Vested if, prior to the one-year
anniversary of the grant date, you die while serving as a Director of NCR.

3. The vesting schedule will accelerate and the Stock Units will become fully
vested if (1) a “Change in Control,” as defined in Section 10(b) of the Plan,
occurs, and (2) you cease to serve as a Director of NCR within 24 months of the
Change in Control for any reason other than your willful engaging in illegal
conduct or gross misconduct, as determined by the affirmative vote of a majority
of the entire membership of the Board.

4. When vested, the Stock Units will be paid to you in shares of NCR common
stock, such that one Stock Unit equals one share of NCR common stock.

5. Any cash dividends declared before your Vesting Dates on the shares
underlying the Stock Units shall be converted to additional Stock Units subject
to the terms of this Agreement, based on the Fair Market Value of NCR common
stock on the date the dividend is declared.

6. You may designate one or more beneficiaries to receive all or part of any
shares to be distributed in case of your death, and you may change or revoke
such designation at any time. In the event of your death, any shares
distributable hereunder that are subject to such a designation will be
distributed to such beneficiary or beneficiaries in accordance with this
agreement. Any other shares will be distributable to your estate. If there shall
be any question as to the legal right of any beneficiary to receive a
distribution hereunder, the shares in question may be transferred to your
estate, in which event NCR will have no further liability to anyone with respect
to such shares.



--------------------------------------------------------------------------------

7. The terms of this award of Stock Units as evidenced by this agreement may be
amended by the NCR Board of Directors or the Committee, provided that no such
amendment shall impair your rights hereunder without your consent.